      Case 4:19-cr-06049-SMJ            ECF No. 104   filed 05/14/20   PageID.424 Page 1 of 2



1    Nicholas Marchi
     CARNEY & MARCHI, P.S.
2    7502 West Deschutes Pl.
     Kennewick, Washington, 99336
3    (509)545-1055
     Nmarchi@carmarlaw.com
4

5

6

7
                               UNITED STATES DISTRICT COURT
                      IN AND FOR THE EASTERN DISTRICT OF WASHINGTON
8
                                       AT RICHLAND
9
     UNITED STATES OF AMERICA,                        Case No. 4:19-CR-06049-SMJ-2
10
                    Plaintiff,                        STATUS REPORT
11
            vs.
12
     DUVIEL HUMBERTO SOLARES
13   GASTELUM,
               Defendant.
14

15
            COMES NOW the defendant by and through counsel and submits the following Status
16
     Report: Co-Defendant Renteria-Castillo has requested an expedited hearing of his Motion to
17
     Dismiss (ECF 85) set for June 17, 2020. Defendant Solares-Gastelum does not oppose this
18
     request. Further, counsel for Mr. Solares-Gastelum will not be arguing the motion. As there will
19
     be no participation from counsel, both counsel and Mr. Solares-Gastelum waive their presence at
20
     the new date which is to be set.
21                  DATED this 14th day of May 2020.
22                                               Respectfully Submitted,
23                                               s/ Nicholas Marchi
                                                 Nicholas Marchi
24                                               Attorneys for Defendant
                                                 Nmarchi@carmarlaw.com
25




     STATUS REPORT - 1
      Case 4:19-cr-06049-SMJ       ECF No. 104     filed 05/14/20   PageID.425 Page 2 of 2



1                                 CERTIFICATE OF SERVICE
2           I certify that a copy of the Status Report was e-mailed via ECF /mailed first class,
     postage prepaid on 5/14/2020, to S. Van Marter, Assistant United States Attorney, 402 E.
3    Yakima, Ave., Suite 210, Yakima, WA 98901 or P.O. Box 1494 Spokane, WA 99210 and to A.
     Pechtel, attorney for Co-defendant, Mr.Renteria Castillo.
4

5
           s/Nicholas Marchi
           CARNEY & MARCHI, P.S.
6          Attorneys for Defendant

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     STATUS REPORT - 2
